Exhibit 10.3

 

2010 Award

 

TRIMAS CORPORATION

 

2006 LONG TERM EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2006
Long Term Equity Incentive Plan (“Plan”), hereby grants to the Grantee listed
below (“Grantee”), a Restricted Stock Unit Award for the cash equivalent of the
number of shares of the Corporation’s Common Stock set forth below (“Restricted
Stock Units”), subject to the terms and conditions of the Plan and this
Restricted Stock Unit Agreement (“Agreement”).

 

Unless otherwise defined herein or in the Glossary set forth in Appendix A
hereto, the terms used in this Agreement have the same meaning as defined in the
Plan.  The term “Service Provider” as used in this Agreement means an individual
actively providing services to the Corporation or a Subsidiary.

 


I.                                         NOTICE OF RESTRICTED STOCK UNIT AWARD

 

Grantee:

 

[                                        ]

 

 

 

Date of Agreement:

 

February 26, 2010

 

 

 

Grant Date:

 

February 26, 2010

 

 

 

Number of Restricted Stock Units in Award:

 

[           ]

 

 

 

Date Restriction Period Ends:

 

February 26, 2013

 


II.                                     AGREEMENT


 


A.                                    GRANT OF RESTRICTED STOCK UNITS.  THE
CORPORATION HEREBY GRANTS TO THE GRANTEE THE NUMBER OF RESTRICTED STOCK UNITS
SET FORTH ABOVE.  THE RESTRICTED STOCK UNITS GRANTED UNDER THIS AGREEMENT ARE
PAYABLE ONLY IN CASH.  EACH RESTRICTED STOCK UNIT IS EQUAL TO THE FAIR MARKET
VALUE OF ONE SHARE OF COMMON STOCK ON THE DATE THE RESTRICTION PERIOD ENDS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY ANYWHERE ELSE IN THIS AGREEMENT, THE
RESTRICTED STOCK UNITS IN THIS AWARD ARE SUBJECT TO THE TERMS, DEFINITIONS AND
PROVISIONS OF THE PLAN, WHICH ARE INCORPORATED HEREIN BY REFERENCE.


 


1.                                      VESTING.  THE RESTRICTED STOCK UNITS
VEST ON THE DATE THE RESTRICTION PERIOD ENDS.  IF THE GRANTEE IS STILL A SERVICE
PROVIDER ON THE DATE THE RESTRICTION PERIOD ENDS, THE CORPORATION WILL PAY TO
THE GRANTEE IN CASH THE VALUE OF THE RESTRICTED STOCK UNITS AS SOON AS
PRACTICABLE AFTER THE DATE THE RESTRICTION PERIOD ENDS, BUT NOT LATER THAN
MARCH 15TH OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE
RESTRICTION PERIOD ENDS.  THE RESTRICTED SHARES SUBJECT TO THE AWARD WILL BE
FORFEITED IF THE GRANTEE TERMINATES THE GRANTEE’S SERVICES WITH THE CORPORATION
OR A SUBSIDIARY BEFORE THE END OF THE RESTRICTION PERIOD, EXCEPT AS DESIGNATED
OTHERWISE IN THIS AGREEMENT.


 


1

--------------------------------------------------------------------------------



 


2.                                      RIGHTS AS STOCKHOLDER.  THE GRANTEE WILL
NOT HAVE ANY RIGHTS OF A STOCKHOLDER (INCLUDING VOTING AND DIVIDEND RIGHTS) WITH
RESPECT TO THE RESTRICTED STOCK UNITS COVERED BY THIS AWARD, EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION II.A(2).


 


(A)                                  THE GRANTEE IS ENTITLED TO RECEIVE DIVIDEND
EQUIVALENTS WITH RESPECT TO THE PAYMENT OF CASH DIVIDENDS ON COMMON STOCK HAVING
A RECORD DATE BEFORE THE DATE THE RESTRICTION PERIOD ENDS.  THE DIVIDEND
EQUIVALENTS WILL BE PAID BY CREDITING THE GRANTEE WITH ADDITIONAL WHOLE
RESTRICTED STOCK UNITS AS OF THE DATE OF PAYMENT OF THE CASH DIVIDENDS ON COMMON
STOCK.  THE NUMBER OF ADDITIONAL RESTRICTED STOCK UNITS (ROUNDED TO THE NEAREST
WHOLE NUMBER) TO BE CREDITED WILL BE DETERMINED BY DIVIDING (1) THE AMOUNT OF
CASH DIVIDENDS PAID ON THAT DATE WITH RESPECT TO THE NUMBER OF RESTRICTED STOCK
UNITS PREVIOUSLY CREDITED TO THE GRANTEE, BY (2) THE FAIR MARKET VALUE PER SHARE
OF COMMON STOCK ON THAT DATE.  THE ADDITIONAL RESTRICTED STOCK UNITS ARE SUBJECT
TO THE SAME TERMS AND CONDITIONS AS THE RESTRICTED STOCK UNITS COVERED BY THIS
AWARD, INCLUDING VESTING ONLY AT THE END OF THE RESTRICTION PERIOD AND PAYMENT
SOLELY IN CASH.


 


3.                                      ADJUSTMENTS.  IN THE EVENT OF ANY STOCK
DIVIDEND, RECLASSIFICATION, SUBDIVISION OR COMBINATION, OR SIMILAR TRANSACTION
AFFECTING THE RESTRICTED STOCK UNITS COVERED BY THIS AWARD, THE RIGHTS OF THE
GRANTEE WILL BE ADJUSTED AS PROVIDED IN ARTICLE X OF THE PLAN.


 


4.                                      TERMINATION OF SERVICES.  THE RESTRICTED
STOCK UNITS SUBJECT TO THE AWARD WILL BE FORFEITED IF THE GRANTEE VOLUNTARILY
TERMINATES THE GRANTEE’S SERVICES WITH THE CORPORATION OR A SUBSIDIARY, OR
TERMINATES DUE TO “CAUSE” BEFORE THE END OF THE RESTRICTION PERIOD. 
NOTWITHSTANDING THE FOREGOING, THE RESTRICTION PERIOD WILL IMMEDIATELY END UPON
THE OCCURRENCE OF THE FOLLOWING:   (A) THE GRANTEE’S TERMINATION OF SERVICES DUE
TO DEATH OR DISABILITY, OR (B) THE GRANTEE’S “QUALIFYING TERMINATION” (AS
DEFINED IN APPENDIX A, ATTACHED HERETO) WITHIN THREE YEARS FOLLOWING A CHANGE IN
CONTROL.  HOWEVER, IF THE GRANTEE’S SERVICES ARE INVOLUNTARILY TERMINATED BY THE
CORPORATION OR A SUBSIDIARY WITHOUT “CAUSE,” OR IF THE GRANTEE’S SERVICES ARE
TERMINATED FOR “GOOD REASON” (AS DEFINED IN APPENDIX A), THE RESTRICTION PERIOD
WILL END ON THE DATE OF THE TERMINATION FOR THE NUMBER OF RESTRICTED STOCK UNITS
PRO-RATED BASED ON THE PERIOD BETWEEN THE GRANT DATE AND THE END OF THE
RESTRICTION PERIOD DURING WHICH GRANTEE WAS A SERVICE PROVIDER.  FURTHER, THE
CORPORATION RETAINS THE RIGHT TO ACCELERATE OR WAIVE THE RESTRICTION PERIOD ON
THE RESTRICTED STOCK UNITS GRANTED BY THIS AWARD.  UPON THE VESTING OF THE
RESTRICTED STOCK UNITS AT THE END OF THE RESTRICTION PERIOD, THE CASH VALUE OF
THE RESTRICTED SHARES UNITS BECOMES PAYABLE TO THE GRANTEE.


 


B.                                    OTHER TERMS AND CONDITIONS.


 


1.                                      NON-TRANSFERABILITY OF AWARD.  EXCEPT AS
DESCRIBED BELOW, THIS AWARD AND THE RESTRICTED STOCK UNITS SUBJECT TO THE AWARD
MAY NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN
ANY MANNER OTHER THAN BY WILL OR BY LAWS OF DESCENT OR DISTRIBUTION. 
NOTWITHSTANDING THE FOREGOING, WITH THE CONSENT OF THE ADMINISTRATOR, THE
GRANTEE MAY ASSIGN OR TRANSFER THE AWARD AND ITS UNDERLYING RESTRICTED STOCK
UNITS TO A PERMITTED ASSIGNEE, IF THE PERMITTED ASSIGNEE IS BOUND BY AND SUBJECT
TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AGREEMENT, AND THE PERMITTED
ASSIGNEE EXECUTES AN AGREEMENT SATISFACTORY TO THE CORPORATION EVIDENCING THESE
OBLIGATIONS.  THE TERMS OF THIS AWARD ARE BINDING ON THE EXECUTORS,
ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE GRANTEE.


 


2

--------------------------------------------------------------------------------



 


2.                                      WITHHOLDING.  GRANTEE AUTHORIZES THE
CORPORATION TO WITHHOLD FROM THE PAYMENT OF THE CASH VALUE OF THE RESTRICTED
STOCK UNITS OR AGREES TO TENDER SUFFICIENT FUNDS TO SATISFY ANY APPLICABLE
INCOME AND EMPLOYMENT TAX WITHHOLDING OBLIGATIONS IN CONNECTION WITH THE VESTING
OF THE RESTRICTED STOCK UNITS UNDER THE AWARD.


 


3.                                      DISPUTE RESOLUTION.  GRANTEE AND THE
CORPORATION AGREE THAT ANY DISAGREEMENT, DISPUTE, CONTROVERSY, OR CLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, ITS INTERPRETATION, VALIDITY, OR THE
ALLEGED BREACH OF THIS AGREEMENT, WILL BE SETTLED EXCLUSIVELY AND, CONSISTENT
WITH THE PROCEDURES SPECIFIED IN THIS SECTION, IRRESPECTIVE OF ITS MAGNITUDE,
THE AMOUNT IN CONTROVERSY, OR THE NATURE OF THE RELIEF SOUGHT.


 


(A)                                  NEGOTIATION.  IN THE EVENT OF ANY DISPUTE,
CONTROVERSY, CLAIM, QUESTION OR DISAGREEMENT ARISING FROM OR RELATING TO THIS
AGREEMENT OR THE BREACH OF THIS AGREEMENT, THE GRANTEE AND THE CORPORATION WILL
USE THEIR BEST EFFORTS TO SETTLE THE DISPUTE, CLAIM, QUESTION OR DISAGREEMENT. 
TO THIS EFFECT, THEY WILL CONSULT AND NEGOTIATE WITH EACH OTHER IN GOOD FAITH
AND, RECOGNIZING THEIR MUTUAL INTERESTS, ATTEMPT TO REACH A JUST AND EQUITABLE
SOLUTION SATISFACTORY TO BOTH PARTIES.


 


(B)                                 ARBITRATION.  IF THE GRANTEE AND THE
CORPORATION DO NOT REACH A SOLUTION WITHIN A PERIOD OF 30 DAYS, THEN, UPON
WRITTEN NOTICE BY THE GRANTEE TO THE CORPORATION OR THE CORPORATION TO THE
GRANTEE, ALL DISPUTES, CLAIMS, QUESTIONS, CONTROVERSIES, OR DIFFERENCES WILL BE
SUBMITTED TO ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION
(THE “AAA”) IN ACCORDANCE WITH THE PROVISIONS OF ITS EMPLOYMENT ARBITRATION
RULES (THE “ARBITRATION RULES”).


 

(1)                                  Arbitrator.  The arbitration will be
conducted by one arbitrator skilled in the arbitration of executive employment
matters.  The parties to the arbitration will jointly appoint the arbitrator
within 30 days after initiation of the arbitration.  If the parties fail to
appoint an arbitrator as provided above, an arbitrator with substantial
experience in executive employment matters will be appointed by the AAA as
provided in the Arbitration Rules.  The Corporation will pay all of the fees, if
any, and expenses of the arbitrator and the arbitration, unless otherwise
determined by the arbitrator.  Each party to the arbitration will be responsible
for his/its respective attorneys fees or other costs of representation.

 

(2)                                  Location.  The arbitration will be
conducted in Oakland County, Michigan.

 

(3)                                  Procedure.  At any oral hearing of evidence
in connection with the arbitration, each party or its legal counsel will have
the right to examine its witnesses and cross-examine the witnesses of any
opposing party.  No evidence of any witness may be presented in any form unless
the opposing party or parties has the opportunity to cross-examine the witness,
except under extraordinary circumstances in which the arbitrator determines that
the interests of justice require a different procedure.

 

3

--------------------------------------------------------------------------------


 

(4)                                  Decision.  Any decision or award of the
arbitrator is final and binding on the parties to the arbitration proceeding. 
The parties agree that the arbitration award may be enforced against the parties
to the arbitration proceeding or their assets wherever they may be found and
that a judgment upon the arbitration award may be entered in any court having
jurisdiction.

 

(5)                                  Power.  Nothing contained in this Agreement
may be deemed to give the arbitrator any authority, power, or right to alter,
change, amend, modify, add to, or subtract from any of the provisions of this
Agreement.

 

The provisions of this Section survive the termination or expiration of this
Agreement, are binding on the Corporation’s and Grantee’s respective successors,
heirs, personal representatives, designated beneficiaries and any other person
asserting a claim described above, and may not be modified without the consent
of the Corporation.  To the extent arbitration is required, no person asserting
a claim has the right to resort to any federal, state or local court or
administrative agency concerning the claim unless expressly provided by federal
statute, and the decision of the arbitrator is a complete defense to any action
or proceeding instituted in any tribunal or agency with respect to any dispute,
unless precluded by federal statute.

 


4.                                      CODE SECTION 409A.  WITHOUT LIMITING THE
GENERALITY OF ANY OTHER PROVISION OF THIS AGREEMENT, SECTION 11.9 OF THE PLAN
PERTAINING TO CODE SECTION 409A IS HEREBY EXPLICITLY INCORPORATED HEREIN.


 


5.                                      NO CONTINUED RIGHT AS SERVICE PROVIDER. 
NOTHING IN THE PLAN OR IN THIS AGREEMENT CONFERS ON THE GRANTEE ANY RIGHT TO
CONTINUE AS A SERVICE PROVIDER OF THE CORPORATION OR ANY SUBSIDIARY, OR MAY
INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHTS OF THE CORPORATION OR ANY
SUBSIDIARY, WHICH ARE HEREBY EXPRESSLY RESERVED, TO DISCHARGE THE GRANTEE AT ANY
TIME FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN A WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE
GRANTEE AND THE CORPORATION OR ANY SUBSIDIARY.


 


6.                                      GOVERNING LAW.  THIS AGREEMENT IS
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MICHIGAN,
NOTWITHSTANDING CONFLICT OF LAW PROVISIONS.


 

(Signature Page Follows)

 

4

--------------------------------------------------------------------------------


 

This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.

 

 

 

 

TRIMAS CORPORATION

 

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK UNIT
AGREEMENT, NOR IN THE CORPORATION’S 2006 LONG TERM EQUITY INCENTIVE PLAN, WHICH
IS INCORPORATED HEREIN BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT OR
SUBSIDIARY, NOR INTERFERES IN ANY WAY WITH GRANTEE’S RIGHT OR THE CORPORATION’S
RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP AT ANY TIME, WITH OR
WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.

 

Grantee acknowledges receipt of a copy of the Plan and represents that the
Grantee is familiar with the terms and provisions of the Plan.  Grantee hereby
accepts this Restricted Stock Unit Award subject to all of the terms and
provisions hereof.  Grantee has reviewed the Plan and this Restricted Stock Unit
Agreement in their entirety.  Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan or this Award.

 

Dated:

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

APPENDIX A
TO
RESTRICTED STOCK UNIT AGREEMENT

 

GLOSSARY

 

For purposes of this Agreement, the following terms shall be defined as follows:

 

“Good Reason” means:

 

·                  A material and permanent diminution in the Grantee’s duties
or responsibilities;

 

·                  A material reduction in the aggregate value of base salary
and bonus opportunity or material reduction in the aggregate value of other
benefits provided to the Grantee by the Corporation; or

 

·                  A permanent reassignment of the Grantee to another primary
office, or relocation of the Corporation’s office of more than 35 miles from
current office location.

 

The Grantee must notify the Corporation of the Grantee’s intention to invoke
termination for Good Reason within 120 days after the Grantee has knowledge of
such event and provide the Corporation 15 days’ opportunity for cure, or such
event shall not constitute Good Reason.  The Grantee may not invoke termination
for Good Reason if Cause exists at the time of such termination.

 

“Qualifying Termination” means a termination of the Grantee’s services with the
Corporation or a Subsidiary for any reason other than:

 

·                  Death;

 

·                  Disability;

 

·                  Cause (as defined above); or

 

·                  A termination of Services by the Grantee without Good Reason,
(as defined above).

 

i

--------------------------------------------------------------------------------